        Case 1:18-cv-01137-TFH Document 42-2 Filed 01/27/21 Page 1 of 8




                             UNITED STATES DISTRICT COURT
                             FOR THE DISTRICT OF COLUMBIA


  PEOPLE FOR THE ETHICAL
  TREATMENT OF ANIMALS,

                         Plaintiff,

                  v.                                    Civil Action No. 18-1137 (TFH)

  SONNY PERDUE, Secretary, U.S.
  Department of Agriculture, et al.,

                         Defendants.



                DECLARATION OF ELIZABETH GOLDENTYER, D.V.M.

I, Elizabeth Goldentyer, declare as follows:

       1.      I am the Deputy Administrator for the Animal Care program of the Animal and

Plant Health Inspection Service (APHIS), an agency of the United States Department of

Agriculture (USDA), and have held this position since December 2019. In this role, I lead

Animal Care’s approximately 200 employees in protecting and ensuring the welfare of millions

of animals nationwide that are covered under the Animal Welfare Act and the Horse Protection

Act. From August 24, 2019 until December 2019, I served as Acting Deputy Administrator of

Animal Care. From July 17, 2017 to August 23, 2019, I served as Associate Deputy

Administrator of Animal Care. Before that, beginning in 1997, I served as the Regional Director

for the Eastern Region of Animal Care. From 1991 to 1997, I was employed by Animal Care as

a Supervisory Animal Care Specialist in Tampa, Florida. From 1988 to 1991, I was a Veterinary

Medical Officer for Animal Care in Wisconsin. I am a Doctor of Veterinary Medicine, and

obtained my veterinary medical degree from Tufts University in 1983, and was in private
           Case 1:18-cv-01137-TFH Document 42-2 Filed 01/27/21 Page 2 of 8




practice until 1988. I am providing this declaration based on my personal knowledge and

information obtained in the course of my official duties.

       2.      There are approximately 8,000 facilities licensed under the Animal Welfare Act.

Under the old regulations in effect prior to November 9, 2020, a license is valid for one year and

each facility that wishes to continue to be licensed is required to apply annually to renew its

license.

       3.      Animal Care has a longstanding practice of mailing license renewal packets to

licensees in advance of licensees’ expiration dates. These packets include the license renewal

application form, a form for paying the annual fee by credit card, guidance such as Tech Notes

and Factsheets, and other pertinent information and forms. Animal Care Inspection Licensing

Specialists (“ILSs”) tailor the license renewal packets for each licensee; Animal Care fills out

Box 1 and Box 2 with the licensees’ addresses it has on file. This helps Animal Care’s

recordkeeping because then Animal Care can see clearly if the licensee has crossed-out and

edited the address. The license renewal packets are mailed from Animal Care’s Fort Collins,

Colorado office, and the licensees are instructed to return the forms to the same office.

       4.      The COVID-19 pandemic has had a profound effect on Animal Care’s business

operations. Animal Care typically mails renewal packets six weeks prior to the renewal date;

however, this process could not be executed during the COVID-19 pandemic due to no access to

the Fort Collins mailroom. From the beginning of the pandemic through July 25, 2020, the Fort

Collins office was closed. Therefore, Animal Care was unable to mail any renewal packets to

licensees with May through September expiration dates. It was not until late October that those

with expiration dates in May through September (and who did not renew electronically) were

mailed their renewal packets.



                                                 2
        Case 1:18-cv-01137-TFH Document 42-2 Filed 01/27/21 Page 3 of 8




       5.       Due to the COVID-19 pandemic, associated widespread disruption of mail

processing, and inability to staff office buildings, Animal Care did not terminate any licenses for

untimely renewal applications unless it was clear to Animal Care that a licensee was no longer in

business. This adjustment was critical to business continuity for the licensees as well as for

Animal Care. Widescale terminations due to the COVID-19 pandemic would have irreparably

harmed animals, businesses and the agency. If a license is terminated, that facility would be

unable to conduct regulated activities such as buying, selling, or exhibiting regulated animals.

Interruption of business due to a terminated license could reduce income, damage a business’s

reputation, and interfere with animal management. Licensed dealers breed animals for sales;

being unable to engage in sales means lost income as well as increased expenses from feeding,

caring for and housing the unsold animals. When exhibitors cannot exhibit animals because their

licenses have been terminated, they lose income used to provide food, care, and shelter for the

animals, which may create an animal welfare risk. From Animal Care’s operational standpoint,

if we engaged in a widescale termination of licenses, then these facilities would need to apply for

new licenses. Our data indicates that in 2020, we processed at least 819 renewals after their

expiration dates. Even if we were able to send out new license application packets, Animal Care

would not have been able to promptly complete pre-licensing inspections because of the sheer

volume of businesses applying all at once, the current backlog in inspections due to the COVID-

19 pandemic, and the logistical hurdles of inspecting safely during the pandemic.

       6.       Once our offices were officially closed due to the COVID-19 pandemic, Animal

Care held weekly calls with our ILSs to provide updates on our continuity of operations plans.

On these calls, we conveyed that we would not terminate any licenses for untimely renewal

applications.



                                                 3
        Case 1:18-cv-01137-TFH Document 42-2 Filed 01/27/21 Page 4 of 8




       7.      We also held stakeholder meetings about the effect of the COVID-19 pandemic

on Animal Care’s business operations. At approximately ten stakeholder virtual meetings,

ranging in date from March 18, 2020 to November 1, 2020, I assured the regulated community

that although Animal Care was currently unable to renew all the licenses in a timely manner due

to the COVID-19 pandemic, the current license would remain in effect regardless of whether a

licensee had trouble getting the application to us or whether we had trouble accessing the

submitted application. I urged the licensees to contact Animal Care’s Program Support Unit by

email or phone in order to submit electronically if possible. Our staff was able to process some

renewals electronically.

       8.      Additionally, on November 20, 2020, we provided training to our inspectors

regarding late renewals. At that training, we circulated talking points on how to address a

licensee’s inquiry that the licensee did not receive a renewal packet and, therefore, did not

submit a renewal application on time. See Exhibit 1. This document provides that Animal Care

should be up-to-date in processing renewal applications by January 1, 2021, and that Animal

Care’s response to licensees who have not received a renewal packet is to:

               (1) Apologize for the inconvenience.

               (2) Indicate that renewal packets from May 1, 2020 – October 1, 2020 were

               mailed out in late October, but the US postal service has been experiencing

               significant delays, so the packet may still be en route to the address on file.

               (3) Offer to provide a renewal packet electronically (if the licensee has an email

               address). As soon as the call is complete, email or mail a blank renewal packet to

               the licensee.




                                                 4
         Case 1:18-cv-01137-TFH Document 42-2 Filed 01/27/21 Page 5 of 8




               (4) Assure the licensee that no licenses will be cancelled until all outstanding

               mail has been processed.

               (5) Let the licensee know their patience is appreciated during these trying times.

       9.       As indicated above, no mail was opened and sorted in our Fort Collins office

from the beginning of the pandemic until July 25, 2020. When staff finally had access to the

office, there were six pallets of mail that needed to be opened and sorted. Staff had to sort

through the backlogged mail to remove duplicates of applications that had been processed

electronically, identify renewal checks that were no longer timely and had to be returned, and

identify licensees who had not received renewal packets.

       10.     As of August 7, 2020, staff had completed the backlog of mail from its Fort

Collins office, but still had not finished the backlog of mail in its Raleigh, North Carolina office,

where renewal application are sometimes mistakenly sent.

       11.     Because Animal Care had no reason to believe that Henry Hampton did not wish

to renew his license, Animal Care wrote a memo on August 10, 2020, considering whether his

license should be renewed.

       12.     It was not until August 13, 2020, that Animal Care identified Henry Hampton as

one of the licensees who had not yet submitted a renewal application. On August 14, 2020,

Animal Care phoned Mr. Hampton to confirm that he had not mailed a renewal application. Mr.

Hampton informed Animal Care that his staff was waiting for a renewal packet from Animal

Care and due to this, they did not submit the application on time. Because of its COVID-19

policy, Animal Care immediately emailed Mr. Hampton’s office a copy of his renewal packet.

Mr. Hampton’s office completed the application and returned it electronically on August 14,




                                                  5
           Case 1:18-cv-01137-TFH Document 42-2 Filed 01/27/21 Page 6 of 8




2020, and on the same day, Animal Care, consistent with its policy, renewed Mr. Hampton’s

license.

        13.     The global COVID-19 pandemic seriously impacted the businesses that we

license. Some facilities closed temporarily or scaled back operations, operated on significantly

reduced staff, and at times, were unable to go into their offices to process mail or to mail

information back to Animal Care. Additionally, the COVID-19 pandemic has disrupted the

routine work of Animal Care – particularly, as noted above, license renewals. Because of these

considerable obstacles, Animal Care worked with licensees to renew their licenses.

        Pursuant to 28 U.S.C. §1746, I declare under penalty of perjury that the above information

is true and correct.

EXECUTED on January 26, 2021, at Riverdale, Maryland.



                                         ________________________________
                                         ELIZABETH GOLDENTYER, D.V.M.




                                                 6
Case 1:18-cv-01137-TFH Document 42-2 Filed 01/27/21 Page 7 of 8




               EXHIBIT 1
                 Case 1:18-cv-01137-TFH Document 42-2 Filed 01/27/21 Page 8 of 8

                                           Renewal Reminder Calls
                                     ∼Talking Points Regarding Renewals∼
Purpose: Due to COVID restrictions at the Fort Collins Office, Program Support has a significant backlog of mail. They
    have prioritized their workload to be 100% caught up by Jan 1, 2021 barring no major setbacks and they are currently
    on target. However, if inspectors receive any questions regarding the processing of applications, renewals, or
    certificates they should let them know the following:

 Licensee: We sent in our renewal ____ ago
   AC Response:
      o It is likely the renewal has been received, but unfortunately office closures due to COVID have significantly
          slowed the processing of mail.
      o Animal Care is currently on track to have the mail backlog (and all renewals) processed by January 1st.
      o Assure the licensee no licenses will be cancelled until all outstanding mail has been processed.
      o Let the licensee know their patience is appreciated during these trying times.

 Licensee: We haven’t sent in our renewal, because we didn’t get a renewal packet. We still want to do business.
   AC Response:
      o Apologize for the inconvenience.
      o Renewal packets from May 1, 2020 – October 1, 2020 were mailed out in late October, but the US postal
          service has been experiencing significant delays, so the packet may still be en route to the address on file.
      o Offer to provide a renewal packet electronically (if the licensee has an email address).
           ACTION: As soon as the call is complete, email or mail a blank renewal packet to the licensee.
           The blank renewal packets and an approved cover letter were included as handouts on the 11/20 e-File
              Training Webinar E-File Training: Inspection History and Logging Activities and can also be found on the
              Communication Station.
           NOTE: If the licensee does not have an email address, ask if there is someone else that can receive
              email for them. If not, send a blank renewal packet by regular mail.
      o Assure the licenee no licenses will be cancelled until all outstanding mail has been processed.
      o Let the licensee know their patience is appreciated during these trying times.

 Licensee: We really need our new certificate because my State / Broker is asking for it. It’s starting to hurt my
  business.
   AC Response:
      o Apologize for the inconvenience.
      o Assure the licensee, no licenses will be cancelled until all outstanding mail has been processed.
      o Let the licensee know that license status can be verified on the AC website using the Public Search Tool at
          https://aphis-efile.force.com/PublicSearchTool/s/. The Public Search Tool allows states and brokers to verify
          a list of active sites that is sortable / searchable by state or individual account name. Ask them to check with
          their State/Broker to see if this is adequate documentation.
      o Alternatively, offer to verbally verify their active status with their broker / State.
           ACTION: Verify the active status with the broker or state, if requested.
      o If neither of those options will work then offer to contact the Fort Collins Office on their behalf to see what
          can be done, but make no promises. Due to COVID there may still be limitations to sending out their
          certificate.
           ACTION: If the facility absolutely needs an expedited copy of their license, email your SACS the account
               information and a brief explanation of the scenario. If the SACS agrees this is an urgent priority, they will
               reach out to Andrea Marks and Ben Dutton.
           If there are states that require additional license / site verification, the SACS will work with PS to
               determine the best course of action.
                                                                                                  Updated: November 19, 2020
